Exhibit 10.1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THE MACERICH COMPANY

2003 EQUITY INCENTIVE PLAN

 

(Amended and Restated as of May 30, 2014)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

1.

THE PLAN

1

 

1.1

Purpose

1

 

1.2

Administration and Authorization; Power and Procedure

1

 

1.3

Participation

3

 

1.4

Shares Available for Awards; Share Limits

3

 

1.5

Grant of Awards

4

 

1.6

Award Period

5

 

1.7

Limitations on Exercise and Vesting of Awards

5

 

1.8

No Transferability; Limited Exception to Transfer Restrictions

5

2.

OPTIONS

6

 

2.1

Grants

6

 

2.2

Option Price

6

 

2.3

Limitations on Grant and Terms of Incentive Stock Options

7

 

2.4

Limits on 10% Holders

8

 

2.5

Effects of Termination of Employment or Service

8

 

2.6

Limitation on Exercise of Option Award

9

3.

STOCK APPRECIATION RIGHTS (INCLUDING LIMITED STOCK APPRECIATION RIGHTS)

9

 

3.1

Grants

9

 

3.2

Exercise of Stock Appreciation Rights

10

 

3.3

Payment

10

 

3.4

Limited Stock Appreciation Rights

11

4.

RESTRICTED STOCK AND STOCK UNIT AWARDS

11

 

4.1

Grants

11

 

4.2

Restrictions

12

 

4.3

Return to the Corporation

13

5.

PERFORMANCE SHARE AWARDS, OTHER STOCK AWARDS AND DIVIDEND EQUIVALENT RIGHTS

13

 

5.1

Grants of Performance Share Awards

13

 

5.2

Special Performance-Based Share Awards

13

 

5.3

Grants of Stock Bonuses and Other Awards

15

 

5.4

Deferred Payments

15

 

- i -

--------------------------------------------------------------------------------


 

 

5.5

Limitations on Awards

15

 

5.6

Dividend Equivalent Rights

15

 

5.7

Operating Partnership Units or other Convertible Units

16

 

5.8

Alternative Payments

16

6.

OTHER PROVISIONS

16

 

6.1

Rights of Eligible Persons, Participants and Beneficiaries

16

 

6.2

Adjustments; Acceleration

17

 

6.3

Effect of Termination of Service on Awards

20

 

6.4

Compliance with Laws

21

 

6.5

Tax Matters

21

 

6.6

Plan and Award Amendments, Termination and Suspension

22

 

6.7

Privileges of Stock Ownership

22

 

6.8

Effective Date of the Plan

23

 

6.9

Term of the Plan

23

 

6.10

Governing Law/Construction/Severability

23

 

6.11

Captions

24

 

6.12

Stock-Based Awards in Substitution for Stock Options or Awards Granted by Other
Corporation

24

 

6.13

Non-Exclusivity of Plan

24

 

6.14

No Corporate Action Restriction

24

 

6.15

Other Company Benefit and Compensation Program

25

7.

DEFINITIONS

25

 

7.1

Definitions

25

 

- ii -

--------------------------------------------------------------------------------


 

THE MACERICH COMPANY

2003 EQUITY INCENTIVE PLAN

 

(Amended and Restated as of May 30, 2014)

 

1.   THE PLAN

 

1.1       Purpose

 

The purpose of this Plan is to promote the success of the Company by providing
an additional means through the grant of Awards to attract, motivate, retain and
reward key employees (including employees who are officers) and directors of,
and certain consultants and advisors to, the Company with awards and incentives
for individual service or performance, financial performance of the Company and
market performance of the Corporation’s Common Stock.  “Corporation” means The
Macerich Company, a Maryland corporation, and its successors, and “Company”
means the Corporation and its Subsidiaries, collectively.  These terms and other
capitalized terms are defined in Article 7.

 

1.2       Administration and Authorization; Power and Procedure.

 

(a)        Committee.  This Plan shall be administered by and all Awards to
Eligible Persons shall be authorized by the Committee.  Action of the Committee
with respect to the administration of this Plan shall be taken pursuant to a
majority vote or by unanimous written consent of its members.  Where the
Committee authorizes the issuance of shares under this Plan, the Committee shall
adopt a resolution which sets the minimum consideration for the shares to be
issued or a formula for its determination, fairly describes any consideration
other than money and states any findings required by this Plan or the
partnership agreement of The Macerich Partnership, L.P.

 

(b)        Plan Awards; Interpretation; Powers of Committee.  Subject to the
express provisions of this Plan, the resolutions of the Board approving this
Plan, and compliance with Section 2-203 of the Maryland General Corporation Law,
the Committee shall have the authority:

 

(i)         to determine eligibility and, from among those persons determined to
be eligible, the particular Eligible Persons who will receive an Award;

 

(ii)        to grant or approve Awards, including Awards issued by its
Subsidiaries, to Eligible Persons, determine the price at which securities will
be offered or awarded and the amount of securities to be offered or awarded to
any of such persons, and determine the other specific terms and conditions of
such Awards, including any performance criteria, consistent with the express
limits of this Plan, and establish the installments (if any) in which such
Awards shall become exercisable or shall vest, or determine that no delayed
exercisability or vesting is

 

- 1 -

--------------------------------------------------------------------------------


 

required, and establish the events of termination or reversion of such Awards;

 

(iii)       to approve the forms of Award Agreements (which need not be
identical either as to type of award or among Participants);

 

(iv)       to construe and interpret this Plan and any agreements defining the
rights and obligations of the Company and Participants under this Plan, further
define the terms used in this Plan, and prescribe, amend and rescind rules and
regulations relating to the administration of this Plan;

 

(v)        to cancel, modify, or waive the Corporation’s rights with respect to,
or modify, discontinue, suspend, or terminate any or all outstanding Awards held
by Eligible Employees, subject to any required consent under Section 6.6;

 

(vi)       to accelerate or extend the exercisability or extend the term of any
or all such outstanding Awards within the maximum term of such Awards under
Section 1.6;

 

(vii)      to determine whether, and the extent to which, adjustments are
required pursuant to Section 6.2 hereof and authorize the termination,
conversion, substitution or succession of Awards upon the occurrence of an event
of the type described in Section 6.2; and

 

(viii)     to make all other determinations and take such other action as
contemplated by this Plan or as may be necessary or advisable for the
administration of this Plan and the effectuation of its purposes.

 

Notwithstanding the foregoing and except for an adjustment pursuant to Section
6.2(a) or a repricing approved by stockholders, in no case may the Committee (1)
amend an outstanding Option or SAR to reduce the exercise price or base price of
the Award, (2) cancel, exchange, or surrender an outstanding Option or SAR in
exchange for cash or other Awards for the purpose of repricing the Award, or (3)
cancel, exchange, or surrender an outstanding Option or SAR in exchange for an
Option or SAR with an exercise or base price that is less than the exercise or
base price of the original Award.

 

(c)        Binding Determinations/Liability Limitation.  Any action taken by, or
inaction of, the Corporation, any Subsidiary, the Board or the Committee
relating or pursuant to this Plan and within its authority hereunder or under
applicable law shall be within the absolute discretion of that entity or body
and shall be conclusive and binding upon all persons.  Neither the Board nor any
Committee, nor any member thereof or person acting at the direction thereof
shall be liable for any act, omission, interpretation, construction or
determination made in good faith in connection with this Plan (or any Award made
under this Plan), and all such persons shall be entitled to indemnification and
reimbursement by the Company in respect of any claim, loss, damage or expense
(including, without limitation, attorneys’ fees) arising or resulting therefrom
to the fullest

 

- 2 -

--------------------------------------------------------------------------------


 

extent permitted by law and/or under any directors and officers liability
insurance coverage that may be in effect from time to time.

 

(d)       Reliance on Experts.   In making any determination or in taking or not
taking any action under this Plan, the Committee or the Board, as the case may
be, may obtain and may rely upon the advice of experts, including professional
advisors to the Corporation.  No director, officer or agent of the Company shall
be liable for any such action or determination taken or made or omitted in good
faith.

 

(e)        Delegation.  The Committee may delegate ministerial,
non-discretionary functions to individuals who are officers or employees of the
Company.

 

1.3       Participation

 

Awards may be granted by the Committee only to those persons that the Committee
determines to be Eligible Persons.  An Eligible Person who has been granted an
Award may, if otherwise eligible, be granted additional Awards if the Committee
shall so determine.

 

1.4       Shares Available for Awards; Share Limits.

 

(a)        Shares Available.  Subject to the provisions of Section 6.2, the
capital stock that may be delivered under this Plan shall be shares of the
Corporation’s authorized but unissued Common Stock.  The shares may be delivered
for any lawful consideration.

 

(b)        Share Limits.

 

(i)         The maximum number of shares of Common Stock that may be delivered
pursuant to Awards granted to Eligible Persons under this Plan shall not exceed
12,800,000 shares (the “Share Limit”).  Shares issued in respect of any
Full-Value Award granted under this Plan after June 8, 2009 shall be counted
against the foregoing Share Limit as 2.62 shares for every one share actually
issued in connection with such Award.  (For example, if a stock bonus of 100
shares of Common Stock is granted under this Plan after June 8, 2009, 262 shares
shall be charged against the Share Limit in connection with that Award.)

 

(ii)        The maximum number of shares of Common Stock that may be delivered
pursuant to options qualified as Incentive Stock Options granted under this Plan
is 4,000,000 shares.

 

(iii)       The maximum number of shares subject to those Options and Stock
Appreciation Rights that are granted during any calendar year to any individual
under this Plan shall be limited to 750,000 and the maximum limit on the number
of shares in the aggregate subject to all

 

- 3 -

--------------------------------------------------------------------------------


 

stock-related Awards that during any calendar year are granted to any individual
under this Plan shall be 1,000,000.

 

(iv)       Each of the foregoing numerical limits shall be subject to adjustment
as contemplated by this Section 1.4 and Section 6.2.

 

(c)        Calculation of Available Shares and Replenishment. To the extent that
an Award granted under this Plan is settled in cash or a form other than shares
of Common Stock, the shares that would have been delivered had there been no
such cash or other settlement shall not be counted against the shares available
for issuance under this Plan.  In the event that shares of Common Stock are
delivered in respect of a Dividend Equivalent Right granted under this Plan (and
for purposes of clarity, other than as a result of an adjustment pursuant to
Section 6.2), the actual number of shares delivered with respect to the Award
shall be counted against the share limits of this Plan.  (For purposes of
clarity, if 1,000 Dividend Equivalent Rights are granted and outstanding when
the Corporation pays a dividend, and 50 shares are delivered in payment of those
rights with respect to that dividend, 50 shares shall be counted against the
share limits of this Plan).  To the extent that shares of Common Stock are
delivered pursuant to the exercise of an Option or Stock Appreciation Right
granted under this Plan, the number of underlying shares as to which the
exercise related shall be counted against the applicable share limits under
Section 1.4(b), as opposed to only counting the shares actually issued.  (For
purposes of clarity, if a Stock Appreciation Right relates to 100,000 shares and
is exercised at a time when the payment due to the Participant is 15,000 shares,
100,000 shares shall be charged against the applicable share limits under
Section 1.4(b) with respect to such exercise.)  Shares that are subject to or
underlie Awards granted under this Plan which expire or for any reason are
cancelled or terminated, are forfeited, fail to vest, or for any other reason
are not paid or delivered under this Plan shall again be available for
subsequent Awards under this Plan.  Shares that are exchanged by a Participant
or withheld by the Corporation as full or partial payment in connection with any
Award under this Plan, as well as any shares exchanged by a Participant or
withheld by the Corporation or one of its Subsidiaries to satisfy the tax
withholding obligations related to any Award, shall not be available for
subsequent Awards under this Plan.  Refer to Section 6.12 for application of the
foregoing share limits with respect to assumed awards.  The foregoing
adjustments to the share limits of this Plan are subject to any applicable
limitations under Section 162(m) of the Code with respect to Awards intended as
performance-based compensation thereunder.

 

1.5       Grant of Awards.

 

Subject to the express provisions of this Plan, the Committee shall determine
the number of shares of Common Stock subject to each Award, the price (if any)
to be paid for the shares or the Award and, in the case of Performance Share
Awards, in addition to matters addressed in Section 1.2(b), the specific
objectives, goals and performance criteria that further define the terms of the
Performance Share Award.  Each Award shall be evidenced by an Award Agreement. 
The Award Agreement shall set forth the material terms and conditions of the
Award established by the Committee consistent with the specific provisions of
this Plan.

 

- 4 -

--------------------------------------------------------------------------------


 

1.6       Award Period.

 

Each Award and all executory rights or obligations under the related Award
Agreement shall expire on such date (if any) as shall be determined by the
Committee, but, subject to Section 4.1(c), in the case of Options and Stock
Appreciation Rights, not later than ten (10) years after the Award Date.

 

1.7       Limitations on Exercise and Vesting of Awards.

 

(a)        Provisions for Exercise.  Unless the Committee otherwise expressly
provides or as provided in or pursuant to Section 6.2, no Award shall be
exercisable or shall vest until at least six months after the initial Award
Date, and once exercisable an Award shall remain exercisable until the
expiration or earlier termination of the Award.

 

(b)        Procedure.  Any exercisable Award shall be deemed to be exercised
when the Secretary or the Treasurer of the Corporation or its or their designee
approves a notice of such exercise in the form required by the Company from the
Participant, together with any required payment made in accordance with Section
2.2.

 

(c)        Fractional Shares/Minimum Issue.  Fractional share interests shall be
disregarded, but may be accumulated. The Committee, however, may determine in
the case of Eligible Persons that cash, other securities, or other property will
be paid or transferred in lieu of any fractional share interests.  No fewer than
100 shares may be purchased on exercise of any Award at one time unless the
number purchased is the total number at the time available for purchase under
the Award.

 

1.8       No Transferability; Limited Exception to Transfer Restrictions.

 

(a)        Limit On Exercise and Transfer.  Unless otherwise expressly provided
in (or pursuant to) this Section 1.8, by applicable law and by the Award
Agreement, as the same may be amended, (i) Awards are non-transferable and shall
not be subject in any manner to sale, transfer, anticipation, alienation,
assignment, pledge, encumbrance or charge; (ii) Awards shall be exercised only
by the Participant; and (iii) amounts payable or shares issuable pursuant to any
Award shall be delivered only to (or for the account of) the Participant.

 

(b)        Exceptions.  The Committee may permit Awards to be exercised by and
paid to certain persons or entities related to the Participant, including but
not limited to members of the Participant’s immediate family, or charitable
institutions, trusts or other entities controlled by or whose beneficiaries or
beneficial owners are the Participant and/or members of the Participant’s
immediate family or to such other related persons or entities as may be approved
by the Committee, pursuant to such conditions and procedures, including
limitations on subsequent transfers, as the Committee may establish.  Consistent
with Section 6.4, any permitted transfer shall be subject to the condition that
the Committee receive evidence satisfactory to it that the transfer (i) is being
made for essentially donative, estate and/or tax planning purposes on a
gratuitous or donative basis and without consideration (other than nominal
consideration or in

 

- 5 -

--------------------------------------------------------------------------------


 

exchange for an interest in a qualified transferee), and (ii) will not
compromise the Corporation’s ability to register shares issuable under this Plan
on SEC Form S-8 under the Securities Act or a Subsidiary’s ability to rely on
SEC Rule 701 thereunder with respect to Subsidiary interests or securities. 
Notwithstanding the foregoing, ISOs and Restricted Stock Awards shall be subject
to any and all additional transfer restrictions under the Code.

 

(c)        Further Exceptions to Limits On Transfer.  The exercise and transfer
restrictions in Section 1.8(a) shall not apply to:

 

(i)         transfers to the Corporation,

 

(ii)        the designation of a beneficiary to receive benefits in the event of
the Participant’s death or, if the Participant has died, transfers to or
exercise by the Participant’s beneficiary, or, in the absence of a validly
designated beneficiary, transfers by will or the laws of descent and
distribution,

 

(iii)       subject to any applicable ISO limitations, transfers to a family
member (or former family member) pursuant to a domestic relations order if
approved or ratified by the Committee,

 

(iv)       if the Participant has suffered a disability, permitted transfers or
exercises on behalf of the Participant by his or her legal representative, or

 

(v)        the authorization by the Committee of “cashless exercise” procedures
with third parties who provide financing for the purpose of (or who otherwise
facilitate) the exercise of Awards consistent with applicable laws and the
express authorization of the Committee.

 

2.   OPTIONS.

 

2.1       Grants.

 

One or more Options may be granted under this Article to any Eligible Person. 
Each Option granted shall be designated in the applicable Award Agreement, by
the Committee as either an Incentive Stock Option, subject to Section 2.3, or a
Nonqualified Stock Option.

 

2.2       Option Price.

 

(a)        Pricing Limits.  The purchase price per share of the Common Stock
covered by each Option shall be determined by the Committee at the time of the
Award, provided that such price shall be no less than 100% (110% in the case of
an Incentive Stock Option granted to a Participant described in Section 2.4) of
the Fair Market Value of the Common Stock on the date of grant and in all cases
shall not be less

 

- 6 -

--------------------------------------------------------------------------------


 

than the par value thereof, payable in any form of lawful consideration
specified by the Committee.

 

(b)        Payment Provisions. The purchase price of any shares purchased on
exercise of an Option granted under this Article shall be paid in full at the
time of each purchase in one or a combination of the following methods:  (i) in
cash or by electronic funds transfer; (ii) by check payable to the order of the
Corporation;  or (iii) by the delivery of shares of Common Stock of the
Corporation already owned by the Participant, provided, however, that the
Committee may in its absolute discretion limit the Participant’s ability to
exercise an Award by delivering such shares.  Shares of Common Stock used to
satisfy the exercise price of an Option shall be valued at their Fair Market
Value on the date of exercise.  In addition to the payment methods described
above and to the extent permitted by applicable law, the Committee may provide
that the Option can be exercised and payment made by delivering a properly
executed exercise notice together with irrevocable instructions to a broker to
promptly deliver to the Corporation the amount of sale proceeds necessary to pay
the exercise price and, unless otherwise allowed by the Committee, any
applicable tax withholding under Section 6.5.  The Corporation shall not be
obligated to deliver the shares unless and until it receives full payment of the
exercise price therefor and any related withholding obligations have been
satisfied.

 

2.3       Limitations on Grant and Terms of Incentive Stock Options.

 

(a)        $100,000 Limit.  To the extent that the aggregate “Fair Market Value”
of stock with respect to which incentive stock options first become exercisable
by a Participant in any calendar year exceeds $100,000, taking into account both
Common Stock subject to Incentive Stock Options under this Plan and stock
subject to incentive stock options under all other plans of the Company, such
options shall be treated as Nonqualified Stock Options.  For this purpose, the
“Fair Market Value” of the stock subject to options shall be determined as of
the date the options were awarded.  In reducing the number of options treated as
incentive stock options to meet the $100,000 limit, the most recently granted
options shall be reduced first.  To the extent a reduction of simultaneously
granted options is necessary to meet the $100,000 limit, the Committee may, in
the manner and to the extent permitted by law, designate which shares of Common
Stock are to be treated as shares acquired pursuant to the exercise of an
Incentive Stock Option.

 

(b)        Other Code Limits.  Incentive Stock Options may only be granted to
Eligible Employees of the Corporation or a Subsidiary that qualifies as a
“subsidiary corporation” pursuant to Section 424(f) of the Code.  For this
purpose, a “subsidiary corporation” means any Subsidiary that is a corporation
in an unbroken chain of corporations beginning with the Corporation if, at the
time of the granting of the option, each of the corporations other than the last
corporation in the unbroken chain of corporations owns stock possessing 50% or
more of the total combined voting power of all classes of stock in one of the
other corporations in such chain.  There shall be imposed in any Award Agreement
relating to Incentive Stock Options such other terms and

 

- 7 -

--------------------------------------------------------------------------------


 

conditions as from time to time are required in order that the Option be an
“incentive stock option” as that term is defined in Section 422 of the Code.

 

2.4       Limits on 10% Holders.

 

No Incentive Stock Option may be granted to any person who, at the time the
Option is granted, owns (or is deemed to own under Section 424(d) of the Code)
shares of outstanding Common Stock possessing more than 10% of the total
combined voting power of all classes of stock of the Corporation, unless the
exercise price of such Option is at least 110% of the Fair Market Value of the
stock subject to the Option and such Option by its terms is not exercisable
after the expiration of five years from the date such Option is granted.

 

2.5       Effects of Termination of Employment or Service.

 

(a)        Options.  Unless otherwise provided in, or by authorized amendment
to, the Award Agreement or provided in another applicable agreement with the
Participant:

 

(i)         Options – Resignation or Dismissal.  If the Participant’s employment
by (or other service specified in the Award Agreement to) the Company terminates
for any reason (the date of such termination being referred to as the “Severance
Date”) (other than Total Disability or death, Retirement, or for Cause (as
determined in the discretion of the Committee)), the Participant shall have
three months after the Severance Date to exercise any Option to the extent it
shall have become exercisable on the Severance Date.  In the case of a
termination for Cause, the Option shall terminate on the Severance Date.  In
other cases, the Option, to the extent not exercisable on the Severance Date,
shall terminate on that date.

 

(ii)        Options – Death or Disability.  If the Participant’s employment by
(or specified service to) the Company terminates as a result of Total Disability
or death, the Participant, Participant’s Personal Representative or his or her
Beneficiary, as the case may be, shall have until 12 months after the Severance
Date to exercise any Option to the extent it shall have become exercisable by
the Severance Date.  The Option, to the extent not exercisable on the Severance
Date, shall terminate on that date.

 

(iii)       Options – Retirement.  If the Participant’s employment by (or
specified service to) the Company terminates as a result of Retirement, the
Participant, Participant’s Personal Representative or his or her Beneficiary, as
the case may be, shall have until 12 months after the Severance Date to exercise
any Nonqualified Stock Option (three months after the Severance Date in the case
of an Incentive Stock Option) to the extent it shall have become exercisable by
the Severance Date.  The

 

- 8 -

--------------------------------------------------------------------------------


 

Option, to the extent not exercisable on the Severance Date, shall terminate on
that date.

 

(b)        Certain SARs.  Any SAR granted concurrently or in tandem with an
Option shall have the same post-termination provisions and exercisability
periods as the Option to which it relates, unless the Committee otherwise
provides.

 

(c)        Committee Discretion.  Notwithstanding and without limiting the
foregoing provisions of this Section 2.5, in the event of, or in anticipation
of, a termination of employment or service with the Company for any reason the
Committee may, in its discretion, increase the portion of the Participant’s
Award available to the Participant, or Participant’s Beneficiary or Personal
Representative, as the case may be, or, subject to the provisions of Section
1.6, extend the exercisability period, upon such terms as the Committee shall
determine and expressly set forth in or by amendment to the Award Agreement.

 

(d)       Limitations on Incentive Stock Options.  Notwithstanding the
foregoing, to the extent that the post-termination exercise period of an
Incentive Stock Option exceeds the limitations under Section 422 the Code, such
Option will cease to be treated as Incentive Sock Option and shall be treated as
a Nonqualified Stock Option at such time that the applicable time limit is
exceeded.

 

2.6       Limitation on Exercise of Option Award.  No Participant may receive
Common Stock upon exercise of an Option to the extent that it will cause such
person to Beneficially or Constructively Own Equity Shares in excess of the
Ownership Limit.  If a Participant exercises any portion of an Option (by
tendering the exercise price to the Corporation) which upon delivery of the
Common Stock would cause the holder of the Option to Beneficially or
Constructively Own Equity Shares in excess of the Ownership Limit, the
Corporation shall have the right to deliver to the Participant, in lieu of
Common Stock, a check or cash in the amount equal to the Fair Market Value of
the Common Stock otherwise deliverable on the date of exercise (minus any
amounts withheld pursuant to Section 6.5).

 

3.            STOCK APPRECIATION RIGHTS (INCLUDING LIMITED STOCK APPRECIATION
RIGHTS).

 

3.1       Grants.

 

In its discretion, the Committee may grant to any Eligible Person Stock
Appreciation Rights either concurrently with the grant of another Award or in
respect of an outstanding Award, in whole or in part, or independently of any
other Award.  Any Stock Appreciation Right granted in connection with an
Incentive Stock Option shall contain such terms as may be required to comply
with the provisions of Section 422 of the Code and the regulations promulgated
thereunder, unless the holder otherwise agrees.

 

- 9 -

--------------------------------------------------------------------------------


 

3.2       Exercise of Stock Appreciation Rights.

 

(a)        Tandem SARs.  Unless the Award Agreement or the Committee otherwise
provides, a Stock Appreciation Right related to an Option shall be exercisable
at such time or times, and to the extent, that the related Option shall be
exercisable.  The base price of any SAR related to an Option may be less than
the Fair Market Value of the Common Stock on the grant date, provided that such
price shall be no less than the exercise price of the related Option.  To the
extent that a Stock Appreciation Right is exercised, the number of shares
subject to the Stock Appreciation Right and the related Option of the
Participant shall, however, be reduced by the referenced number of underlying
shares as to which the exercise related.

 

(b)        Stand-Alone SARs.  Subject to Sections 1.6 and 1.7, a Stock
Appreciation Right granted independently of any other Award shall be exercisable
pursuant to the terms of the Award Agreement.  The base price of each
stand-alone SAR shall be determined by the Committee at the time of the Award,
provided that such price shall be no less than 100% of the Fair Market Value of
the Common Stock on the date of grant.

 

3.3       Payment.

 

(a)        Amount.  Unless the Committee otherwise provides, upon exercise of a
Stock Appreciation Right and the attendant surrender of an exercisable portion
of any related Award, the Participant shall be entitled to receive payment of an
amount determined by multiplying:

 

(i)         the difference obtained by subtracting the exercise price per share
of Common Stock under the related Award (if applicable) or the initial share
value specified in the Award from the Fair Market Value of a share of Common
Stock on the date of exercise of the Stock Appreciation Right, by

 

(ii)        the number of shares with respect to which the Stock Appreciation
Right shall have been exercised.

 

(b)        Form of Payment.  The Committee, in its sole discretion, shall
determine the form in which payment shall be made of the amount determined under
paragraph (a) above, either solely in cash, solely in shares of Common Stock
(valued at Fair Market Value on the date of exercise of the Stock Appreciation
Right), or partly in such shares and partly in cash, provided that the Committee
shall have determined that such exercise and payment are consistent with
applicable law.  If the Committee permits the Participant to elect to receive
cash or shares (or a combination thereof) on such exercise, any such election
shall be subject to such conditions as the Committee may impose. 
Notwithstanding anything contained herein to the contrary, no Participant may
receive Common Stock upon the exercise of a Stock Appreciation Right to the
extent it will cause such person to Beneficially or Constructively Own Equity
Shares in excess of the Ownership Limit.  In the event that a Participant
exercises any portion of a Stock

 

- 10 -

--------------------------------------------------------------------------------


 

Appreciation Right which upon delivery of Common Stock would cause such
Participant to Beneficially or Constructively Own Equity Shares in excess of the
Ownership Limit, the Corporation shall have the right, notwithstanding any
election granted to the Participant by the Committee, to deliver a check or cash
to the Participant.

 

3.4       Limited Stock Appreciation Rights.

 

The Committee may grant to any Eligible Person Stock Appreciation Rights
exercisable only upon or in respect of a change in control or any other
specified event (“Limited SARs”) and such Limited SARs may relate to or operate
in tandem or combination with or substitution for Options, other SARs or other
Awards (or any combination thereof), and may be payable in cash or shares based
on the spread between the base price of the SAR and a price based upon the Fair
Market Value of the Shares during a specified period or at a specified time
within a specified period before, after or including the date of such event.

 

4.   RESTRICTED STOCK AND STOCK UNIT AWARDS.

 

                        Subject to any applicable limitations under applicable
law, resolutions of the Board, other generally applicable terms and conditions
of this Plan, and such rules and procedures as the Committee may establish from
time to time:

 

4.1       Grants.

 

(a)        Restricted Stock.  The Committee may, in its discretion, grant one or
more Restricted Stock Awards to any Eligible Person.  Each Restricted Stock
Award Agreement shall specify the number of shares of Common Stock to be issued
to the Participant, the date of such issuance, the consideration for such shares
(but not less than the minimum lawful consideration under applicable law) by the
Participant, the extent (if any) to which and the time (if ever) at which the
Participant shall be entitled to dividends, voting and other rights in respect
of the shares prior to vesting, and the restrictions (which may be based on
performance criteria, passage of time or other factors or any combination
thereof) imposed on such shares and the conditions of release or lapse of such
restrictions.  Such restrictions shall not lapse earlier than six months after
the Award Date, except to the extent the Committee may otherwise provide, such
as in the case of Awards principally for services already rendered, or to the
extent provided in an applicable agreement with the Participant.  Stock
certificates or book entries evidencing shares of Restricted Stock pending the
lapse of the restrictions (“Restricted Shares”) shall bear a legend or notation
making appropriate reference to the restrictions imposed hereunder and (if in
certificate form) shall be held by the Corporation or by a third party
designated by the Committee until the restrictions on such shares shall have
lapsed and the shares shall have vested in accordance with the provisions of the
Award and Section 1.7.  Upon issuance of the Restricted Stock Award, the
Participant may be required to provide such further assurance and documents as
the Committee may require to enforce the restrictions.

 

- 11 -

--------------------------------------------------------------------------------


 

(b)        Stock Units.  The Committee may, in its discretion, authorize and
grant to any Eligible Person a Stock Unit Award or the crediting of Stock Units
for services rendered or to be rendered or in lieu of other compensation,
consistent with other applicable terms of this Plan, may permit an Eligible
Person to irrevocably elect to defer by means of Stock Units or receive in Stock
Units all or a portion of any Award hereunder, or may grant Stock Units in lieu
of, in exchange for, in respect of, or in addition to any other compensation or
Award under this Plan.  The specific terms, conditions, and provisions relating
to each Stock Unit grant or election, including the applicable vesting and
payout provisions of the Stock Units and the form of payment to be made at or
following the vesting thereof, shall be set forth in or pursuant to the
applicable agreement or Award and any relevant Company bonus, performance or
other service or deferred compensation plan, in form substantially as approved
by the Committee.

 

(c)        Payouts.  The Committee in the applicable Award Agreement or the
relevant Company deferred compensation plan may permit the Participant to elect
the form and time of payout of vested Stock Units on such conditions or subject
to such procedures as the Committee may impose, and may permit or require
Restricted Stock or Stock Unit offsets or other provision for payment of any
applicable taxes that may be due on the crediting, vesting or payment in respect
of the Stock Units in accordance with Section 6.5.

 

4.2       Restrictions.

 

(a)        Pre-Vesting Restraints.  Except as provided in Section 4.1 and 1.8,
Restricted Shares comprising any Restricted Stock Award and rights in respect of
Stock Unit Awards may not be sold, assigned, transferred, pledged or otherwise
disposed of or encumbered, either voluntarily or involuntarily, until the
restrictions on Restricted Shares have lapsed and the shares issuable pursuant
to the Stock Unit Award have been issued.

 

(b)        Dividend and Voting Rights.  Unless otherwise provided in the
applicable Award Agreement, a Participant receiving a Restricted Stock Award
shall be entitled to dividend and voting rights for all shares issued even
though they are not vested, provided that such rights shall terminate
immediately as to any Restricted Shares that cease to be eligible for vesting. 
Restricted Stock Awards (to the extent not also entitled to receive dividends) 
and Stock Unit Awards may include Dividend Equivalent Rights to the extent
authorized by the Committee, as provided in Section 5.6.

 

(c)        Payments.  If the Participant shall have paid or received cash,
shares or other property (including any payments in respect of dividends) in
connection with the Restricted Stock Award or Stock Unit Award, the Award
Agreement shall specify the extent (if any) to which such amounts shall be
returned (with or without an earnings factor) as to any Restricted Shares or
Stock Unit Awards which cease to be eligible for vesting.

 

- 12 -

--------------------------------------------------------------------------------


 

4.3       Return to the Corporation.

 

Unless the Committee otherwise expressly provides, Restricted Shares or Stock
Units that remain subject to conditions to vesting upon restrictions at the time
of termination of employment or service or are subject to other conditions to
vesting that have not been satisfied by the time specified in the applicable
Award Agreement shall not vest and shall be returned to the Corporation or
cancelled, as the case may be, unless the Committee otherwise provides in or by
amendment to the applicable terms of the Award.

 

5.                                    PERFORMANCE SHARE AWARDS, OTHER STOCK
AWARDS AND DIVIDEND EQUIVALENT RIGHTS.

 

5.1       Grants of Performance Share Awards.

 

Subject to Section 6.4, the Committee may, in its discretion, grant Performance
Share Awards to Eligible Persons based upon such factors as the Committee shall
deem relevant in light of the specific type and terms of the award.  An Award
Agreement shall specify the maximum number of shares of Common Stock (if any)
subject to the Performance Share Award, the consideration (but not less than the
minimum lawful consideration and subject to any limitations under applicable
law, resolutions of the Board, other generally applicable terms and conditions
of this Plan) to be paid for any such shares as may be issuable to the
Participant, the duration of the Award and the conditions upon which delivery of
any shares, cash or other property to the Participant shall be based.  The
amount of cash or shares or other property that may be deliverable pursuant to
such Award shall be based upon the degree of attainment over a specified period
of not more than 10 years (a “performance cycle”) as may be established by the
Committee of such measure(s) of the performance of the Company (or any part
thereof) or the Participant as may be established by the Committee.  The
Committee may provide for full or partial credit, prior to completion of such
performance cycle or the attainment of the performance achievement specified in
the Award, in the event of the Participant’s death, Retirement, Total
Disability, a Change in Control Event or in such other circumstances as the
Committee may determine.

 

5.2       Special Performance-Based Awards.

 

(a)        General Provisions.  Without limiting the generality of the
foregoing, and in addition to qualifying awards granted under other provisions
of this Plan (i.e. Options or SARs granted with an exercise price not less than
Fair Market Value at the applicable date of grant for Section 162(m) purposes to
Eligible Employees (“Presumptively Qualifying Awards”)), the Committee may
authorize and grant to any Eligible Employee, other cash or stock-related
performance-based awards, including “performance-based” awards within the
meaning of Section 162(m) of the Code (“Performance-Based Awards”), whether in
the form of restricted stock, stock appreciation rights, performance stock,
phantom stock, stock units, Dividend Equivalent Rights (“DERs”), or other
rights, whether or not related to stock values or appreciation, and whether
payable in cash, Common Stock or a combination thereof.  If the Award (other
than a Presumptively Qualifying Award) is intended as performance-based

 

- 13 -

--------------------------------------------------------------------------------


 

compensation under Section 162(m) of the Code, the vesting or payment thereof
will depend on the performance of the Company on a consolidated, Subsidiary,
segment,  division, region or property basis with reference to performance goals
relative to one or more of the following business criteria (the “criterion”): 
funds from operations, EBITDA, stock appreciation, total stockholder return,
total revenue growth, net income, net operating income growth, occupancy gains,
releasing spreads, square footage growth, and sales per square foot growth, each
as defined in Exhibit A.  To qualify Awards as performance-based under Section
162(m), the applicable business criteria and specific performance goal or goals
(“targets”) must be established and approved by the Committee during the first
90 days of the applicable performance period (or before one-quarter of the
performance measurement period has elapsed, if such period is less than one
year) and while the performance relating to such targets remains substantially
uncertain within the meaning thereof.  To the extent provided in the applicable
Award Agreement, performance targets shall be adjusted to mitigate the
unbudgeted impact of material, unusual or nonrecurring gains and losses,
accounting changes or other extraordinary events not foreseen at the time the
targets were set.  The applicable performance measurement period may be not less
than three months nor more than 10 years.

 

(b)        Maximum Award.  Grants or awards under this Section 5.2 may be paid
in cash or stock or any combination thereof.  In no event shall grants of
stock-related Awards made in any calendar year to any Eligible Employee under
this Plan relate to more than 1,000,000 shares, subject to adjustment pursuant
to Section 6.2.  In no event shall grants made to any Eligible Employee under
this Plan of Awards payable only in cash and not related to stock provide for
payment of more than (x) $3,000,000, times (y) the applicable number of years
(not more than 10) to which the Awards relate in the performance periods.  If an
Award pursuant to this Section 5.2 is payable in cash or restricted shares, the
lesser of the share limit or the dollar limit of this Section 5.2(b) shall apply
and, for purposes of such limits, the restricted shares shall be deemed to have
a value not less than two-thirds of the Fair Market Value of the Common Stock on
the applicable measurement date.

 

(c)        Committee Certification.  Except as otherwise permitted to qualify as
performance-based compensation under Section 162(m), before any
Performance-Based Award under this Section 5.2 is paid, the Committee must
certify that the performance standard, target(s), and the other material terms
of the Performance-Based Award were in fact satisfied.

 

(d)       Terms and Conditions of Awards.  The Committee will have discretion to
determine the restrictions or other limitations of the individual Awards under
this Section 5.2, including the authority to reduce Awards, to determine payout
schedules and the extent of vesting or to pay no Awards, in its sole discretion,
if the Committee preserves such authority at the time of grant by language to
this effect in its authorizing resolutions or otherwise.  The Committee may
provide that in the event a Participant terminates employment or service for any
one or more reason during a Plan Year, the Participant shall forfeit all rights
to any Award for the Plan Year.

 

- 14 -

--------------------------------------------------------------------------------


 

(e)        Expiration of Grant Authority.  As required pursuant to
Section 162(m) of the Code and the regulations promulgated thereunder, the
Committee’s authority to grant new awards that are intended to qualify as
performance-based compensation within the meaning of Section 162(m) of the Code
(other than Presumptively Qualifying Awards) shall terminate upon the first
meeting of the Corporation’s stockholders that occurs in the fifth year
following the year in which the Corporation’s stockholders first approve this
Plan, subject to any subsequent extension that may be approved by stockholders.

 

5.3       Grants of Stock Bonuses and Other Awards.

 

Subject to Section 6.4, the Committee may grant a Stock Bonus to any Eligible
Person to reward services, contributions or achievements, or in connection with
the deferral of compensation, the value of which shall be determined by the
Committee, in the manner and on such terms and conditions (including
restrictions on such shares, if any) as determined from time to time by the
Committee.  The number of shares so awarded shall be determined by the
Committee.  The Award may be granted independently or in lieu of a cash bonus.

 

5.4       Deferred Payments.

 

The Committee may authorize for the benefit of any Eligible Person the deferral
of any payment of cash or shares or other property that may become due or of
cash otherwise payable under this Plan, and provide for accretions to benefits
thereon based upon such deferment (including, but not limited to a greater
nominal value in shares than in cash or an allowance for interest, dividend
equivalents or appreciation rights) at the election or at the request of such
Participant or as a mandatory basis as a condition of the Award, subject to the
other terms of this Plan.  Such deferral shall be subject to such further
conditions, restrictions or requirements as the Committee may impose, subject to
any then vested rights of Participants.

 

5.5       Limitations on Awards.

 

Notwithstanding the provisions of this Article 5, in no case may any Award of
shares be granted to the extent that it will cause an Eligible Person to
Beneficially or Constructively Own Equity Shares in excess of the Ownership
Limit.

 

 

5.6       Dividend Equivalent Rights.

 

In its discretion, the Committee may grant to any Eligible Person DERs
concurrently with the grant of any Award on such terms as set forth by the
Committee in the Award Agreement; provided that DERs shall not be granted as to
any shares covered by an Option or a Stock Appreciation Right.  DERs shall be
based on all or part of the amount of dividends declared on shares of Common
Stock and shall be paid or credited as of dividend payment dates, during the
period between the date of grant (or such later date as the Committee may set)
and the date the Award is settled or expires (or such earlier date as the
Committee may set), as determined by the Committee.  DERs shall be

 

- 15 -

--------------------------------------------------------------------------------


 

payable in cash, shares or other property, or (to the extent permitted by law)
may be subject to such conditions, not inconsistent with Section 162(m) (in the
case of Options or SARs, or other Awards intended to satisfy its conditions with
respect to deductibility), as may be determined by the Committee.

 

5.7       Operating Partnership Units or other Convertible Units.  The Committee
may authorize for the benefit of any Eligible Person the issuance of Common
Stock or the payment of cash in connection with, or upon exercise, conversion or
exchange of, phantom units or other interests in Subsidiaries that are issued by
the Subsidiary with the Committee’s approval and any required Board approval and
that are convertible or exchangeable into Common Stock, units or cash.

 

5.8       Alternative Payments

 

The Committee may require or allow all or a portion of an Award under this
Article 5 to be paid or credited in the form of shares of Common Stock,
Restricted Shares, Stock Units, an Option or other Award.

 

6.   OTHER PROVISIONS

 

6.1       Rights of Eligible Persons, Participants and Beneficiaries.

 

(a)        Employment Status.  Status as an Eligible Person shall not be
construed as a commitment that any Award will be made under this Plan to an
Eligible Person or to Eligible Persons generally.

 

(b)        No Employment/Service Agreement.  Nothing contained in this Plan (or
in any other documents under this Plan or in any Award) shall confer upon any
Eligible Employee or other Participant any right to continue in the employ or
other service of the Company, constitute any contract or agreement of employment
or other service or affect an employee’s status as an employee at will, nor
shall interfere in any way with the right of the Company to change a person’s
compensation or other benefits, or to terminate his or her employment or other
service, with or without cause.  Nothing in this Section, however, is intended
to adversely affect any express independent right of such person under a
separate employment or other agreement other than an Award Agreement.

 

(c)        Plan Not Funded.  Awards payable under this Plan shall be payable in
shares or from the general assets of the Company, and (except as provided in
Section 1.4) no special or separate reserve, fund or deposit shall be made to
assure payment of such Awards.  No Participant, Beneficiary or other person
shall have any right, title or interest in any fund or in any specific asset
(including shares of Common Stock, except as expressly otherwise provided) of
the Company by reason of any Award hereunder.  Neither the provisions of this
Plan (or of any related documents), nor the creation or adoption of this Plan,
nor any action taken pursuant to the provisions of this Plan shall create, or be
construed to create, a trust of any kind or a fiduciary relationship between the
Company and any Participant, Beneficiary or other person.  To the extent that a
Participant, Beneficiary or other person acquires a right to receive payment
pursuant to

 

- 16 -

--------------------------------------------------------------------------------


 

any Award hereunder, such right shall be no greater than the right of any
unsecured general creditor of the Company.

 

6.2       Adjustments; Acceleration.

 

(a)        Adjustments.  Upon or in contemplation of: any reclassification,
recapitalization, stock split, stock dividend or reverse stock split
(collectively, a “stock split”); any merger, combination, consolidation, or
other reorganization; any spin-off, split-up, or similar extraordinary dividend
distribution in respect of the Common Stock (whether in the form of securities
or property); any exchange of Common Stock or other securities of the
Corporation, or any similar, unusual or extraordinary corporate transaction in
respect of the Common Stock; or a sale of all or substantially all the assets of
the Corporation as an entirety; then the Committee shall:

 

(i)         equitably and proportionately adjust any or all of (a) the number
and type of shares of Common Stock (or other securities) that thereafter may be
made the subject of Awards (including the specific share limits, maximums and
numbers of shares set forth elsewhere in this Plan), (b) the number, amount and
type of shares of Common Stock (or other securities or property) subject to any
or all outstanding Awards, (c) the grant, purchase, or exercise price (which
term includes the base price in the case of SARs or similar rights) of any or
all outstanding Awards, (d) the securities, cash or other property deliverable
upon exercise of any or all outstanding Awards, or (e) (subject to limitations
under Section 6.10(c)) the performance standards appropriate to any or all
outstanding Awards, or

 

(ii)        make provision for a cash payment or for the assumption,
substitution or exchange of any or all outstanding share-based Awards or the
cash, securities or property deliverable to the holder of any or all outstanding
share-based Awards, based upon the distribution or consideration payable to
holders of the outstanding Common Stock upon or in respect of such event.

 

The Committee may adopt such valuation methodologies for outstanding Awards as
it deems reasonable in the event of a cash or property settlement and, in the
case of Options, SARs or similar rights, but without limitation on other
methodologies, may base such settlement solely upon the excess if any of the per
share amount payable upon or in respect of such event over the exercise price of
the Award, unless otherwise provided in, or by authorized amendment to, the
Award Agreement or provided in another applicable agreement with the
Participant.

 

The Committee shall also make equitable or proportionate adjustments in the
number of shares subject to outstanding Awards and the exercise price and/or the
terms of outstanding Awards to take into account cash dividends declared and
paid other than in the ordinary course to the extent determined to be necessary
by the Committee to avoid distortion in the value of the Awards. 
Notwithstanding anything to the contrary set forth

 

- 17 -

--------------------------------------------------------------------------------


 

in this Section 6.2(a), no adjustment shall be required if such action would
cause an Award to fail to satisfy the conditions of any applicable exception
from the requirements of Section 409A of the Code or otherwise would subject a
participant to the additional tax imposed under Section 409A of the Code in
respect of an outstanding Award.

 

In any of such events, the Committee may take such action prior to such event to
the extent that the Committee deems the action necessary to permit the
Participant to realize the benefits intended to be conveyed with respect to the
underlying shares in the same manner as is or will be available to stockholders
generally.  In the case of any stock split, if no action is taken by the
Committee, the proportionate adjustments contemplated by clause (a)(i) above
shall nevertheless be made.

 

It is intended that, if possible, any adjustments contemplated by the preceding
provisions of this Section 6.2(a) be made in a manner that satisfies applicable
U.S. legal, tax (including, without limitation and as applicable in the
circumstances, Section 424 of the Code, Section 409A of the Code and
Section 162(m) of the Code) and accounting (so as to not trigger any charge to
earnings with respect to such adjustment) requirements.

 

Without limiting the generality of Section 1.2(c), any good faith determination
by the Committee as to whether an adjustment is required in the circumstances
pursuant to this Section 6.2(a), and the extent and nature of any such
adjustment, shall be conclusive and binding on all persons.

 

(b)        Automatic Termination upon Settlement.  Without limiting the
authority of the Company under Section 6.2(a) or (c), if provision has been made
by the Committee for the assumption, substitution, exchange or other settlement
(each of the foregoing, a “settlement”) or continuation of at least the vested
portion of an outstanding Award pursuant to Section 6.2(a) upon or in
anticipation of either (i) a Change in Control Event approved by the Board, or
(ii) a reorganization event which the Company does not survive (or does not
survive as a public company in respect of its outstanding common stock) then
(subject, however, to the terms of such settlement or continuation and any
specific terms of the Award or another applicable written agreement to the
contrary) the prior outstanding Award shall terminate upon consummation of the
event to the extent so provided.

 

(c)        Acceleration of Awards Upon Change in Control.  Except as otherwise
expressly provided in the Award or another applicable written agreement with the
Participant: unless prior to a Change in Control Event the Committee determines
that, upon its occurrence, the benefits under any or all Awards shall not be
subject to acceleration as provided below or determines that only certain or
limited benefits under any or all Awards shall be so accelerated and the extent
to which they shall be accelerated, and/or establishes a different time or
circumstance in respect of such Change in Control Event for such acceleration,
by the Award Agreement or otherwise, then as to the Awards (or replacement
awards) held by any Participant immediately prior to the occurrence of a
Qualified Termination upon or not later than 12 months following a Change in
Control Event:

 

- 18 -

--------------------------------------------------------------------------------


 

(i)         each Option and Stock Appreciation Right shall become immediately
vested and exercisable,

 

(ii)        all shares of Restricted Stock shall immediately vest free of
restrictions, and

 

(iii)       each other Award shall become immediately payable to the
Participant.

 

A “Qualified Termination” for these purposes (i) includes any termination of
employment by the Company (other than for Cause or because of the Participant’s
death or Total Disability), subject to the actual occurrence of the Change in
Control Event, (ii) may include a constructive termination by the Company (such
as a termination by the Participant for specified reasons), and (iii) may be
deemed (subject to actual occurrence of the Change in Control Event before
expiration or other termination of the Award) to include any such termination by
the Company in express contemplation of a publicly announced Change in Control
Event.

 

The Committee may override the provisions regarding acceleration in this
Section 6.2(c) by express provision in the Award Agreement or otherwise and may
accord any Eligible Person a right to refuse any acceleration, whether pursuant
to the Award Agreement or otherwise, in such circumstances as the Committee may
approve.  Any acceleration of Awards shall comply with applicable legal
requirements and, if necessary to accomplish the purposes of the acceleration or
if the circumstances require, may be deemed by the Committee to occur (subject
to Section 6.2(d)), immediately prior to the event.

 

(d)       Limitation on Award Adjustments.  To the extent limited by
Section 162(m) in the case of an Award intended as a performance-based award for
purposes of Section 162(m) and necessary to assure deductibility of the
compensation payable under the Award, the Committee shall have no discretion
under this Plan (i) to increase the amount of compensation or the number of
shares that would otherwise be due upon the attainment of the applicable
performance goal or the exercise of the option or SAR or (ii) to waive the
achievement of any applicable performance goal as a condition to receiving a
benefit or right under an Award.

 

(e)        No Extension Beyond Expiration.  Notwithstanding the foregoing, in no
event shall an Award be reinstated or extended beyond its final expiration date.

 

(f)        Possible Rescission of Acceleration.  If the vesting of an Award has
been accelerated expressly in anticipation of an event or upon stockholder
approval of an event and the Committee or the Board later determines that the
event will not occur, the Committee may rescind the effect of the acceleration
as to any then outstanding and unexercised or otherwise unvested Awards.

 

(g)        Terminology.  As used in this Section 6.2 and without limiting the
authority of the Board in other contexts, the term “Committee” includes
alternatively, the Board.

 

- 19 -

--------------------------------------------------------------------------------


 

6.3       Effect of Termination of Service on Awards.

 

(a)        General.  Subject to Section 2.5, the Committee shall establish the
effect of a termination of employment or service on the rights and benefits
under each Award under this Plan and in so doing may make distinctions based
upon, inter alia, the cause of termination and type of Award.  Unless otherwise
provided in the Award or other provision of this Plan or another written
agreement with the Participant, the Severance Date shall be the later of (1) the
date of termination (for any reason whatsoever) of the Participant’s employment
by the Company, in the case of an Award granted to an employee; (2) the date of
termination of directorship in the case of an Award granted to or held by a
director (or former employee continuing in service as a director); or (3) the
date of termination of services to the Company, as determined by the Committee,
in the case of an Other Eligible Person.  Notwithstanding the foregoing, the
Committee may authorize by express provision in or amendment to an Award an
extension of the date of termination of the Award if a person’s status after
grant changes from one eligible category to another, or in other circumstances
that the Committee deems appropriate.

 

(b)        Termination of Consulting or Affiliate Services.  If the Participant
is not an Eligible Employee or Non-Employee Director and provides services as an
Other Eligible Person, the Committee shall be the sole judge of whether the
Participant continues to render services to the Company, unless a written
agreement with the Participant or the Award otherwise provides.  If in these
circumstances the Company notifies the Participant in writing that a termination
of services of the Participant for purposes of this Plan has occurred, then
(unless the written agreement or Award otherwise expressly provides), the
Participant’s termination of services for purposes of Section 2.5, 3, 4.3 or 5
shall be the date which is 10 days after the Company’s mailing of the notice or,
in the case of a termination for Cause, the date of the mailing of the notice.

 

(c)        Effect on Unvested Awards.  Unless otherwise provided in the
applicable Award Agreement and subject to the other provisions of this Plan, a
Restricted Stock Award, Stock Appreciation Right, Performance Share Award, or
Stock Unit Award, to the extent such Award has not become exercisable, or
vested, as the case may be, as of the applicable Severance Date, shall terminate
on the Severance Date without further payment or benefit of any kind; and any
Option theretofore outstanding and not exercisable shall terminate.  Vested
Options and any related SARs are further subject to the provisions of
Section 2.5.

 

(d)    Events Not Deemed Terminations of Service.  Unless Company policy or the
Committee otherwise provides, the employment relationship shall not be
considered terminated in the case of (i) sick leave, (ii) military leave, or
(iii) any other leave of absence authorized by the Company or the Committee;
provided that unless reemployment upon the expiration of such leave is
guaranteed by contract or law, such leave is for a period of not more than 90
days. In the case of any Eligible Employee on an approved leave of absence,
continued vesting of the Award while on leave from the employ of the Company may
be suspended until the employee returns to service, unless

 

- 20 -

--------------------------------------------------------------------------------


 

the Committee otherwise provides or applicable law otherwise requires.  In no
event shall an Award be exercised after the expiration of the term set forth in
the Award Agreement.

 

(e)        Effect of Change of Subsidiary Status.  For purposes of this Plan and
any Award, if an entity ceases to be a Subsidiary an involuntary termination of
employment or service shall be deemed to have occurred with respect to each
Eligible Person in respect of the Subsidiary who does not continue as an
Eligible Person in respect of another entity within the Company after giving
effect to the Subsidiary’s change of status.

 

6.4       Compliance with Laws.

 

This Plan, the granting and vesting of Awards under this Plan, the offer,
issuance and delivery of shares of Common Stock, and/or the payment of money
under this Plan or under Awards are subject to compliance with all applicable
federal and state laws, rules and regulations (including but not limited to
state and federal securities law), and to such approvals by any listing,
regulatory or governmental authority as may, in the opinion of counsel for the
Company, be necessary or advisable in connection therewith.  The person
acquiring any securities under this Plan will, if requested by the Company,
provide such assurances and representations to the Company as the Committee may
deem necessary or desirable to assure compliance with all applicable legal and
accounting requirements.

 

6.5       Tax Matters.

 

Upon any exercise, vesting, or payment of any Award or upon the disposition of
shares of Common Stock acquired pursuant to the exercise of an Incentive Stock
Option prior to satisfaction of the holding period requirements of Section 422
of the Code, the Company shall have the right at its option to (i) require the
Participant (or Personal Representative or Beneficiary, as the case may be) to
pay or provide for payment of at least the minimum amount of any taxes which the
Company may be required to withhold with respect to such Award event or payment
or (ii) deduct from any amount payable in cash the minimum amount of any taxes
which the Company may be required to withhold with respect to such cash
payment.  In any case where a tax is required to be withheld in connection with
the delivery of shares of Common Stock under this Plan, the Committee may in its
sole discretion (subject to Section 6.4) require or grant (either at the time of
the Award or thereafter) to the Participant the right to elect, pursuant to such
rules and subject to such conditions as the Committee may establish, that the
Corporation reduce the number of shares to be delivered by (or otherwise
reacquire) the appropriate number of shares, valued in a consistent manner at
their Fair Market Value or at the sales price in accordance with authorized
procedures for cashless exercises, necessary to satisfy the minimum applicable
withholding obligation on exercise, vesting or payment.  In no event shall the
shares withheld exceed the minimum number required for tax withholding under
applicable law.

 

- 21 -

--------------------------------------------------------------------------------


 

6.6       Plan and Award Amendments, Termination and Suspension.

 

(a)        Board Authorization.  The Board may, at any time, terminate or, from
time to time, amend, modify or suspend this Plan, in whole or in part.  No
Awards may be granted during any suspension of this Plan or after termination of
this Plan, but the Committee shall retain jurisdiction as to Awards then
outstanding in accordance with the terms of this Plan.

 

(b)        Stockholder Approval.  To the extent then required under
Section 1.2(b) of the Plan, Sections 162, 422 or 424 of the Code or any other
applicable law or listing agency, or deemed necessary or advisable by the Board,
any amendment to this Plan shall be subject to stockholder approval.

 

(c)        Amendments to Awards.  Without limiting any other express authority
of the Committee under (but subject to) the express limits of this Plan, the
Committee by agreement or resolution may waive conditions of or limitations on
Awards to Participants that the Committee in the prior exercise of its
discretion has imposed, without the consent of a Participant, and (subject to
the requirements of Sections 1.2(b), 1.6 and 6.6(d) and subject to the
resolutions of the Board approving the Plan) may make other changes to the terms
and conditions of Awards, including without limitation, providing for shorter
vesting periods or longer exercise periods for Awards.

 

(d)       Limitations on Amendments to Plan and Awards.  No amendment,
suspension or termination of this Plan or change of or affecting any outstanding
Award shall, without written consent of the Participant, affect in any manner
materially adverse to the Participant any rights or benefits of the Participant
or obligations of the Company under any Award granted under this Plan prior to
the effective date of such change.  Changes contemplated by Section 6.2 shall
not be deemed to constitute changes or amendments for purposes of this
Section 6.6.

 

(e)        ISO Acceleration.  The portion of any Incentive Stock Option
accelerated in connection with a Change in Control Event or any other action
permitted hereunder shall remain exercisable as an Incentive Stock Option only
to the extent the applicable $100,000 limitation is not exceeded.  To the extent
exceeded, the accelerated portion of the Option shall be exercisable as a
Nonqualified Stock Option under the Code.

 

6.7       Privileges of Stock Ownership.

 

Except as otherwise expressly authorized by the Committee or this Plan, a
Participant shall not be entitled to any privilege of stock ownership as to any
shares of Common Stock not actually delivered to and held of record by the
Participant.  No adjustment will be made for dividends or other rights as a
stockholder for which a record date is prior to such date of delivery.

 

- 22 -

--------------------------------------------------------------------------------


 

6.8       Effective Date of the Plan.

 

This amended and restated version of the Plan is effective as of January 29,
2014, the date of approval by the Board.  Awards granted under this Plan prior
to such date shall be governed by the terms of this Plan as in effect on the
applicable grant date of the Award and the applicable Award Agreement.  The Plan
shall be submitted for and subject to stockholder approval.

 

6.9       Term of the Plan.

 

No Award will be granted under this Plan after June 8, 2019 (the “termination
date”).  Unless otherwise expressly provided in this Plan or in an applicable
Award Agreement, any Award granted prior to the termination date may extend
beyond such date, and all authority of the Committee with respect to Awards
hereunder, including the authority to amend an Award, shall continue during any
suspension of this Plan and in respect of Awards outstanding on the termination
date.

 

6.10     Governing Law/Construction/Severability.

 

(a)        Choice of Law.  This Plan, the Awards, all documents evidencing
Awards and all other related documents shall be governed by, and construed in
accordance with the laws of the State of Maryland.

 

(b)        Severability.  If a court of competent jurisdiction holds any
provision invalid and unenforceable, the remaining provisions of this Plan shall
continue in effect.

 

(c)        Plan Construction.

 

(i)         Rule 16b-3.  It is the intent of the Corporation that the Awards and
transactions permitted by Awards be interpreted in a manner that, in the case of
Participants who are or may be subject to Section 16 of the Exchange Act,
qualify, to the maximum extent compatible with the express terms of the Award,
for exemption from matching liability under  Rule 16b-3.  Notwithstanding the
foregoing, the Corporation shall have no liability to any Participant for
Section 16 consequences of Awards or events under Awards or if a particular
Award or event does not so qualify.

 

(ii)        Section 162(m).  It is the further intent of the Company that (to
the extent the Company or Awards under this Plan may be or become subject to
limitations on deductibility under Section 162(m) of the Code), Options or SARs
granted with an exercise or base price not less than the Fair Market Value on
the date of grant and performance-based awards under Section 5.2 of this Plan
that are granted to or held by a person subject to Section 162(m) of the Code
will qualify as performance-based compensation or otherwise be exempt from
deductibility limitations under Section 162(m) of the Code, to the extent that
the authorization of the

 

- 23 -

--------------------------------------------------------------------------------


 

Award (or the payment thereof, as the case may be) satisfies any applicable
administrative requirements thereof.

 

6.11     Captions.

 

Captions and headings are given to the sections and subsections of this Plan
solely as a convenience to facilitate reference.  Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
this Plan or any provision thereof.

 

6.12     Stock-Based Awards in Substitution for Stock Options or Awards Granted
by Other Corporation.

 

Awards may be granted under this Plan in substitution for or in connection with
an assumption of employee stock options, SARs, restricted stock or other
stock-based awards granted by other entities to persons who are or who will
become Eligible Persons in respect of the Company, in connection with a
distribution, merger or other reorganization by or with the granting entity or
an affiliated entity, or the acquisition by the Company, directly or indirectly,
of all or a substantial part of the stock or assets of the employing entity. 
The Awards so granted need not comply with other specific terms of this Plan,
provided the Awards reflect only adjustments giving effect to the assumption or
substitution consistent with the conversion applicable to the Common Stock in
the transaction and any change in the issuer of the security.

 

Any such shares that are issued and any awards that are granted by, or become
obligations of, the Company, as a result of the assumption by the Company or an
affiliate of, or in substitution for, outstanding awards previously granted by
an acquired company (or previously granted by a predecessor employer (or direct
or indirect parent thereof) in the case of persons that become employed by the
Company (or a subsidiary or affiliate) in connection with a business or asset
acquisition or similar transaction) shall not be counted against the maximum
number of shares and awards available for issuance under the Plan.

 

6.13     Non-Exclusivity of Plan.

 

Nothing in this Plan shall limit or be deemed to limit the authority of the
Board or the Committee to grant awards or authorize any other compensation, with
or without reference to the Common Stock, under any other plan or authority.

 

6.14     No Corporate Action Restriction.

 

The existence of the Plan, the Award Agreements and the Awards granted hereunder
shall not limit, affect or restrict in any way the right or power of the Board
or the stockholders of the Corporation to make or authorize: (a) any adjustment,
recapitalization, reorganization or other change in the Corporation’s or any
Subsidiary’s capital structure or its business, (b) any merger, amalgamation,
consolidation or change in the ownership of the Corporation or any subsidiary,
(c) any issue of bonds, debentures, capital, preferred or prior preference stock
ahead of or affecting the Corporation’s or any

 

- 24 -

--------------------------------------------------------------------------------


 

Subsidiary’s capital stock or the rights thereof, (d) any dissolution or
liquidation of the Corporation or any Subsidiary, (e) any sale or transfer of
all or any part of the Corporation or any Subsidiary’s assets or business, or
(f) any other corporate act or proceeding by the Corporation or any Subsidiary. 
No participant, beneficiary or any other person shall have any claim under any
Award or Award Agreement against any member of the Board or the Committee, or
the Corporation or any employees, officers or agents of the Corporation or any
Subsidiary, as a result of any such action.

 

6.15     Other Company Benefit and Compensation Program.

 

Payments and other benefits received by a Participant under an Award made
pursuant to this Plan shall not be deemed a part of a Participant’s compensation
for purposes of the determination of benefits under any other employee welfare
or benefit plans or arrangements, if any, provided by the Corporation or any
Subsidiary, except where the Committee or the Board expressly otherwise provides
or authorizes in writing.  Awards under this Plan may be made in addition to, in
combination with, as alternatives to or in payment of grants, awards or
commitments under any other plans or arrangements of the Company or the
Subsidiaries.

 

 

7.   DEFINITIONS.

 

7.1       Definitions.

 

(a)        “Award” means (i) an award of any Option, Stock Appreciation Right,
Restricted Stock, Stock Bonus, Stock Unit, Performance Share Award, Dividend
Equivalent Right or deferred payment right, convertible, exchangeable or other
security pursuant to Section 5.7, or other right or security that would
constitute a “derivative security” under Rule 16a-1(c) of the Exchange Act, or
any combination thereof, whether alternative or cumulative, or (ii) a cash award
(whether or not intended to qualify as a Performance-Based Award under Section
5.2), in each case authorized by and granted under this Plan.

 

(b)        “Award Agreement” means either (1) a written award agreement in a
form approved by the Committee and executed by the Corporation by an officer
duly authorized to act on its behalf, or (2) an electronic notice of award grant
in a form approved consistent with the written award agreement approved by the
Committee and recorded by the Corporation (or its designee) in an electronic
recordkeeping system used for the purpose of tracking award grants under this
Plan generally, as the Corporation may provide and, in each case and if required
by the Corporation, executed or otherwise electronically accepted by the
recipient of the Award in such form and manner as the Corporation may require.

 

(c)        “Award Date” means the date upon which the Committee took the action
granting an Award or such later date as the Committee designates as the Award
Date at the time of the Award.

 

- 25 -

--------------------------------------------------------------------------------


 

(d)       “Award Period” means the period beginning on an Award Date and ending
on the expiration date of such Award.

 

(e)        “Beneficial Ownership” shall mean ownership of Equity Shares by a
person who would be treated as an owner of such shares either directly or
indirectly through the application of Section 544 of the Code, as modified by
Section 856(h)(1)(B) of the Code.  The terms “Beneficial Owner,” “Beneficially
Owns” and “Beneficially Owned” shall have correlative meanings.

 

(f)        “Beneficiary” means the person, persons, trust or trusts designated
by a Participant or, in the absence of a designation, entitled by will or the
laws of descent and distribution, to receive the benefits specified in the Award
Agreement and under this Plan in the event of a Participant’s death, and shall
mean the Participant’s executor or administrator if no other Beneficiary is
designated and able to act under the circumstances.

 

(g)        “Board” means the Board of Directors of the Corporation.

 

(h)        “Cause” with respect to a Participant means (unless otherwise
expressly provided in the applicable Award Agreement or another applicable
agreement with the Participant) a termination of service based upon a finding by
the Company, acting in good faith based on its reasonable belief at the time,
that the Participant:

 

(1)        has failed to perform job duties in a material respect without proper
cause; or

 

(2)        has materially breached a fiduciary duty, or willfully and materially
violated any other duty, law, rule, regulation or policy of the Company in a
manner injurious to the Company; or has been convicted of a felony; or

 

(3)        has materially breached any of the provisions of any agreement with
the Company.

 

A termination for Cause shall be deemed to occur (subject to reinstatement upon
a contrary final determination by the Committee) on the date on which the
Company first delivers written notice to the Participant of a finding of
termination for Cause.

 

(i)         “Change in Control Event” means any of the following:

 

(1)        The acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act (a “Person”) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 20% or more of either (A) the then-outstanding shares of common
stock of the Corporation (the “Outstanding Company Common Stock”) or (B) the
combined voting power of the then-outstanding voting securities of the
Corporation entitled to vote generally in the election of directors (the
“Outstanding Company

 

- 26 -

--------------------------------------------------------------------------------


 

Voting Securities”); provided, however, that, for purposes of this definition),
the following acquisitions shall not constitute a Change of Control; (i) any
acquisition directly from the Corporation, (ii) any acquisition by the
Corporation, (iii) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Corporation or any affiliate of the
Corporation or successor or (iv) any acquisition by any entity pursuant to a
transaction that complies with Sections (3)(A), (3)(B) and (3)(C) below;

 

(2)        Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Corporation’s
stockholders, was approved by a vote of at least two-thirds of the directors
then comprising the Incumbent Board (including for these purposes, the new
members whose election or nomination was so approved, without counting the
member and his predecessor twice) shall be considered as though such individual
were a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board;

 

(3)        Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Corporation or any
of its subsidiaries, a sale or other disposition of all or substantially all of
the assets of the Corporation, or the acquisition of assets or stock of another
entity by the Corporation or any of its subsidiaries (each, a “Business
Combination”), in each case unless, following such Business Combination, (A) all
or substantially all of the individuals and entities that were the beneficial
owners of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 60% of the then-outstanding shares of
common stock and the combined voting power of the then-outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the entity resulting from such Business Combination (including,
without limitation, an entity that, as a result of such transaction, owns the
Corporation or all or substantially all of the Corporation’s assets directly or
through one or more subsidiaries (“Parent”)) in substantially the same
proportions as their ownership immediately prior to such Business Combination of
the Outstanding Company Common Stock and the Outstanding Company Voting
Securities, as the case may be, (B) no Person (excluding any entity resulting
from such Business Combination or a Parent or any employee benefit plan (or
related trust) of the Corporation or such entity resulting

 

- 27 -

--------------------------------------------------------------------------------


 

from such Business Combination or Parent) beneficially owns, directly or
indirectly, 20% or more of, respectively, the then-outstanding shares of common
stock of the entity resulting from such Business Combination or the combined
voting power of the then-outstanding voting securities of such entity, except to
the extent that the ownership in excess of 20% existed prior to the Business
Combination, and (C) at least a majority of the members of the board of
directors or trustees of the entity resulting from such Business Combination
were members of the Incumbent Board at the time of the execution of the initial
agreement or of the action of the Board providing for such Business Combination;
or

 

(4)        Approval by the stockholders of the Corporation of a complete
liquidation or dissolution of the Corporation.

 

(j)         “Code” means the Internal Revenue Code of 1986, as amended from time
to time.

 

(k)     “Commission” means the Securities and Exchange Commission.

 

(l)      “Committee” means the Board or one or more committees appointed by the
Board to administer all or certain aspects of this Plan, each committee to be
comprised solely of one or more directors or such number as may be required
under applicable law or the Corporation’s Articles of Amendment and Restatement
or By-Laws.  Each member of a Committee in respect of his or her participation
in any decision with respect to an Award intended to satisfy the requirements of
Section 162(m) of the Code must satisfy the requirements of “outside director”
status within the meaning of Section 162(m) of the Code; provided, however, that
the failure to satisfy such requirement shall not affect the validity of the
action of any committee otherwise duly authorized and acting in the matter.

 

(m)    “Common Stock” means the Common Stock of the Corporation and such other
securities or property as may become the subject of Awards, or become subject to
Awards, pursuant to an adjustment made under Section 6.2 of this Plan.

 

(n)   “Company” means, collectively, the Corporation and its Subsidiaries.

 

(o)     “Constructive Ownership” shall mean ownership of Equity Shares by a
person who would be treated as an owner of such shares either directly or
indirectly through the application of Section 318 of the Code, as modified by
Section 856(d)(5) of the Code.  The terms “Constructive Owner,” “Constructive
Owns” and “Constructively Owned” shall have correlative meanings.

 

(p)     “Corporation” means The Macerich Company, a Maryland corporation, and
its successors.

 

(q)     “Dividend Equivalent Right” or “DER” means a right authorized under
Section 5.6 of this Plan; provided, however, that Restricted Stock and other
stock-based Awards shall not be deemed to be Awards coupled with Dividend
Equivalent

 

- 28 -

--------------------------------------------------------------------------------


 

Rights insofar as shares of Common Stock or other securities underlying these
Awards carry by their own terms the right to receive dividends or distributions.

 

(r)     “Eligible Employee” means an officer (whether or not a director) or key
employee of the Company.

 

(s)     “Eligible Person” means an Eligible Employee, a Non-Employee Director or
any Other Eligible Person, as designated by the Committee in its discretion.

 

(t)     “Equity Shares” means shares that are either Common Stock or Preferred
Stock.

 

(u)     “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time.

 

(v)     “Fair Market Value” means, unless otherwise determined or provided by
the Committee in the circumstances, the closing price (in regular trading) for a
share of Common Stock on the New York Stock Exchange (the “Exchange”) for the
date in question or, if no sales of Common Stock were reported on the Exchange
on that date, the closing price (in regular trading) for a share of Common Stock
on the Exchange for the next preceding day on which sales of Common Stock were
reported on the Exchange.  The Committee may, however, provide with respect to
one or more Awards that the Fair Market Value shall equal the closing price (in
regular trading) for a share of Common Stock on the Exchange on the last trading
day preceding the date in question or the average of the high and low trading
prices of a share of Common Stock on the Exchange for the date in question or
the most recent trading day.  If the Common Stock is no longer listed or is no
longer actively traded on the Exchange as of the applicable date, the Fair
Market Value of the Common Stock shall be the value as reasonably determined by
the Committee for purposes of the Award in the circumstances.  The Committee
also may adopt a different methodology for determining Fair Market Value with
respect to one or more Awards if a different methodology is necessary or
advisable to secure any intended favorable tax, legal or other treatment for the
particular Award(s) (for example, and without limitation, the Committee may
provide that Fair Market Value for purposes of one or more Awards will be based
on an average of closing prices (or the average of high and low daily trading
prices) for a specified period preceding the relevant date).

 

(w)       “Full-Value Award” means any Award under this Plan that is not an
Option grant or a SAR grant.

 

(x)     “Incentive Stock Option” means an Option which is intended, as evidenced
by its designation, as an incentive stock option within the meaning of Section
422 of the Code, the award of which contains such provisions (including but not
limited to the receipt of stockholder approval of this Plan, if the Award is
made prior to such approval) and is made under such circumstances and to such
persons as may be necessary to comply with that section.

 

(y)     “Nonqualified Stock Option” means an Option that is designated as a
Nonqualified Stock Option  and shall include any Option intended as an Incentive
Stock

 

- 29 -

--------------------------------------------------------------------------------


 

Option that fails to meet the applicable legal requirements thereof.  Any Option
granted hereunder that is not designated as an incentive stock option shall be
deemed to be designated a nonqualified stock option under this Plan and not an
incentive stock option under the Code.

 

(z)     “Non-Employee Director” means a member of the Board of Directors of the
Corporation who is not an officer or employee of the Company.

 

(aa)   “Option” means an option to purchase Common Stock granted under this
Plan.  The Committee shall designate any Option granted to an Eligible Person as
a Nonqualified Stock Option or an Incentive Stock Option.

 

(bb)      “Other Eligible Person” means any individual consultant or advisor who
renders or has rendered bona fide services (other than services in connection
with the offering or sale of securities of the Company in a capital raising
transaction or as a market maker or promoter of the Company’s securities) to the
Company, and who is selected to participate in this Plan by the Committee.  An
advisor or consultant may be selected as an Other Eligible Person only if such
person’s participation in this Plan would not adversely affect (1) the
Corporation’s eligibility to use Form S-8 to register under the Securities Act
of 1933, as amended, the offering of shares issuable under this Plan by the
Company or (2) the Corporation’s or any Subsidiary’s compliance with any other
laws applicable to transactions or determinations under this Plan.

 

(cc)   “Ownership Limit” means 9.8% of the lesser of the number or value of the
outstanding Equity Shares of the Corporation, except as otherwise permitted
under the charter of the Corporation.

 

(dd)  “Participant” means an Eligible Person who has been granted an Award under
this Plan.

 

(ee)   “Performance Share Award” means an Award of a right to receive shares of
Common Stock under Section 5.1, or to receive shares of Common Stock or other
compensation (including cash) under Section 5.2, the issuance or payment of
which is contingent upon, among other conditions, the attainment of performance
objectives specified by the Committee.

 

(ff)    “Personal Representative” means the person or persons who, upon the
disability or incompetence of a Participant, shall have acquired on behalf of
the Participant, by legal proceeding or otherwise, the power to exercise the
rights or receive benefits under this Plan and who shall have become the legal
representative of the Participant.

 

(gg)   “Plan” means this 2003 Equity Incentive Plan, as it may be amended from
time to time.

 

(hh)   “Preferred Stock” means the Preferred Stock of the Corporation.

 

(ii)     “Qualified Termination” is defined in Section 6.2(c).

 

- 30 -

--------------------------------------------------------------------------------


 

(jj)     “Restricted Shares” or “Restricted Stock” means shares of Common Stock
awarded to a Participant under this Plan, subject to payment of such
consideration, if any, and such conditions on vesting (which may include, among
others, the passage of time, specified performance objectives or other factors)
and such transfer and other restrictions as are established in or pursuant to
this Plan and the related Award Agreement, for so long as such shares remain
unvested under the terms of the applicable Award Agreement.

 

(kk)   “Retirement” means retirement with the consent of the Company, from
active service as an employee or officer of the Company or, in the case of a
Non-Employee Director, a retirement or resignation as a director, in each case
only on or after attaining age 55 with 10 or more years of service or after
attaining age 65.

 

(ll)     “Rule 16b-3”  means Rule 16b-3 as promulgated by the Commission
pursuant to the Exchange Act, as amended from time to time.

 

(mm) “Section 16 Person” means a person subject to Section 16(a) of the Exchange
Act.

 

(nn)   “Securities Act” means the Securities Act of 1933, as amended from time
to time.

 

(oo)      “Severance Date” means the date of termination of employment or
service as further defined in Section 6.3.

 

(pp)   “Stock Appreciation Right” or “SAR” means a right authorized under this
Plan to receive a number of shares of Common Stock or an amount of cash, or a
combination of shares and cash, the aggregate amount or value of which is
determined by reference to a change in the Fair Market Value of the Common
Stock.

 

(qq)   “Stock Bonus” means an Award of shares of Common Stock granted under this
Plan for no consideration other than past services and without restriction other
than such transfer or other restrictions as the Committee may deem advisable to
assure compliance with law.

 

(rr)    “Stock Unit” means a bookkeeping entry which serves as a unit of
measurement relative to a share of Common Stock for purposes of determining the
payment, in Common Stock or cash, of an Award, including a deferred benefit or
right under this Plan.  Stock Units are  not outstanding shares and do not
entitle a Participant to any dividend, voting or other rights in respect of any
Common Stock represented thereby or acquirable thereunder.  Stock Units, may,
however, by express provision in the applicable Award Agreement, entitle a
Participant to dividend equivalent rights, as defined by the Committee.

 

(ss)    “Subsidiary” means The Macerich Partnership, L.P., Macerich Management
Company, Macerich Property Management Company, LLC, Westcor Partners, LLC,
Macerich Westcor Management, LLC and Westcor Partners of Colorado, LLC, Macerich
Queens Limited Partnership, Macerich Queens Expansion, LLC, Great

 

- 31 -

--------------------------------------------------------------------------------


 

Northern SPE, LLC, Rotterdam Square, LLC, Shoppingtown Mall, LLC, Wilton Mall,
LLC and Macerich Cross County Security, LLC, or any corporation or other entity
controlled (by stock ownership or otherwise), directly or indirectly by, or
under common control with, the Corporation.

 

(tt)    “Total Disability” means a “permanent and total disability” within the
meaning of Section 22(e)(3) of the Code and such other disabilities,
infirmities, afflictions or conditions as the Committee by rule may include.

 

- 32 -

--------------------------------------------------------------------------------


 

EXHIBIT A

PERFORMANCE-BASED BUSINESS CRITERIA

 

Funds From Operations means Funds from Operations, as defined by The National
Association of Real Estate Investment Trusts at the time of the grant of an
Award, for the applicable period, as reflected in the Corporation’s financial
reports for the applicable period, on an adjusted, aggregate, diluted and/or per
share basis.

 

Stock Appreciation means an increase in the price or value of the Common Stock
of the Corporation after the date of grant of an Award and during the applicable
period.

 

Total Stockholder Return means the aggregate Common Stock price appreciation and
dividends paid (assuming full reinvestment of dividends) during the applicable
period.

 

Occupancy Gains means increases in the occupancy level (leased and occupied
areas) of malls and freestanding store area (excluding Anchors) (owned at both
the beginning and end of the applicable period) during the period, measured as a
percentage of the gross leasable/occupiable area of such properties, as
reflected in the Corporation’s financial reports for the applicable period.

 

EBITDA means earnings before interest, taxes, depreciation and amortization for
the applicable period, as reflected in the Corporation’s financial reports for
the applicable period.

 

Total Revenue Growth means the increase in total revenues after the date of
grant of an Award and during the applicable period, as reflected in the
Corporation’s financial reports for the applicable period.

 

Net Income means net income as reflected in the Corporation’s financial reports
for the applicable period, on an adjusted, aggregate, diluted and/or per share
basis.

 

Net Operating Income Growth means the increase in net operating income after the
date of grant of an Award and during the applicable period, as reflected in the
Corporation’s financial reports for the applicable period.

 

Releasing Spreads means a comparison of average base rent (on a cash basis) per
square foot on leases executed during the trailing twelve months to average base
rent (on a cash basis) per square foot on leases expiring during the year based
on the spaces 10,000 square feet and under, as reflected in the Corporation’s
financial reports for the applicable period.

 

Square Footage Growth means the increase, between the beginning and end of the
applicable period, in the square feet of gross leasable mall and free standing
stores area (excluding Anchors), as reflected in the Corporation’s financial
reports for the applicable period.

 

--------------------------------------------------------------------------------


 

Sales Per Square Foot Growth means the increase in the average sales per square
foot of leased space by retailers leasing mall and freestanding stores with
10,000 square feet or less that occupied their space during the entire year or
other applicable period over the average sales per square foot of leased space
by such retailers that occupied their space for the entire preceding year or
other preceding applicable period, as reflected in the Corporation’s financial
reports for the applicable periods.

 

The Committee may provide at the time of grant of a particular Award that any of
the foregoing business criteria shall be applied to that Award on an adjusted
basis, giving effect to the Corporation’s standard practices and procedures for
making such adjustments as in effect at the start of the applicable performance
period, in each case subject to the adjustments described in Section 5.2(a) of
the Plan.

 

Except as otherwise expressly provided, all financial terms are used as applied
under Generally Accepted Accounting Principles (GAAP) or as applied by the
Corporation in the preparation of its financial reporting.

 

- 2 -

--------------------------------------------------------------------------------